DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10,13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 20190351598).
Regarding Claim 1, Huang discloses an air activating and air cooling mold device utilized to process a workpiece comprising (abstract): a mold having 5at least one gas channel disposed therein (Figure 2, [0016], channel/pathway-200), and each of the at least one gas channel having an inlet disposed on an outer surface of the mold (Figure 2, [0016], inlet-210); and at least one outlet disposed on the outer surface of the mold,  (Figure 2, [0016], outlet-220), wherein the workpiece is 10disposed on the mold and the workpiece covers the at least one outlet (Figure 2, [0017], workpiece-300); and an intake device mounted to the inlet of the at least one gas channel of the mold (Figure 1, [0017], intake device/vortex-100), such that gas is injected into the mold via the inlet of the at least one gas channel and flows out of the mold via the at least one outlet of the at least one gas channel ([0017], [0018]).
Regarding Claim 10, Huang discloses the intake device/vortex tube injects the gas into the inlet of the at least one gas channel of 5the mold and the gas flows out of the mold via the at least one outlet of the at least one gas channel of the mold to cool and shape the workpiece ([0017], [0018], [0023]).
Regarding Claim 13, Huang discloses the intake device/vortex tube has a refrigerant pipe allowing refrigerant to flow within (Figure 1, annotated shown below); and an intake pipe surrounding the refrigerant pipe; wherein the gas is cooled by the refrigerant pipe with the refrigerant flowing 20within while flowing within the intake pipe (Figure 1, outside pipe is shown where the refrigerant/cold air is flown inside the pipe ), and the gas is injected into the inlet of the at least one gas channel of the mold afterwards ([0017]).

    PNG
    media_image1.png
    316
    779
    media_image1.png
    Greyscale


Regarding Claim 16, Huang discloses the at least one gas channel of the mold has multiple said outlets (Figure 2; the pathway/channel showing multiple outlet-220), and the multiple outlets are arranged on the outer surface of the mold at spaced intervals, such 15that the gas flows out of the mold by diffusion ([0018]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness
10.	Claim(s) 2,11,14,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20190351598) in view of Baudou (US 3541646).
11.	Regarding Claim 2, Huang discloses all limitations of claim 1, except that the mold is a toe cap mold. In the same field of endeavor pertaining to the art, Baudou discloses injection molded heel shaped product (Figure 3).
14. 	It would be obvious for one ordinary skilled in the art to combine the teachings of Hwang with the use of heel shaped molded object as taught by Baudou for ensuring desired features on the final product.
15.	Regarding Claims 11, Huang discloses the intake device injects the gas into the inlet of the at least one gas channel of 5the mold and the gas flows out of the mold via the at least one outlet of the at least one gas channel of the mold to cool and shape the workpiece ([0017], [0018], [0023]).
16.	Regarding Claim 14, Huang discloses the intake device/vortex tube has a refrigerant pipe allowing refrigerant to flow within (Figure 1, annotated shown above); (Figure 1, outside pipe is shown where the refrigerant/cold air is flown inside the pipe ), and the gas is injected into the inlet of the at least one gas channel of the mold afterwards ([0017]).
17.	Regarding Claim 17, Huang discloses the at least one gas channel of the mold has multiple said outlets (Figure 2; the pathway/channel showing multiple outlet-220), and the multiple outlets are arranged on the outer surface of the mold at spaced intervals, such 15that the gas flows out of the mold by diffusion ([0018]).
18.	Claim(s) 3,12,15,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20190351598) in view of Harwood (US 5331751).
19.	Regarding Claim 3, Huang discloses all limitations of claim 1, except that the mold is a toe cap mold. In the same field of endeavor pertaining to the art, Harwood discloses injection molded toe cap shaped product (Figure 6, col 1, line 9-11).
20. 	It would be obvious for one ordinary skilled in the art to combine the teachings of Hwang with the use of toe cap shaped molded object as taught by Harwood for ensuring desired features on the final product.
21.	Regarding Claims 12, Huang discloses the intake device injects the gas into the inlet of the at least one gas channel of 5the mold and the gas flows out of the mold via the at least one outlet of the at least one gas channel of the mold to cool and shape the workpiece ([0017], [0018], [0023]).
22.	Regarding Claim 14, Huang discloses the intake device/vortex tube has a refrigerant pipe allowing refrigerant to flow within (Figure 1, annotated shown above); (Figure 1, outside pipe is shown where the refrigerant/cold air is flown inside the pipe ), and the gas is injected into the inlet of the at least one gas channel of the mold afterwards ([0017]).
23.	Regarding Claim 18, Huang discloses the at least one gas channel of the mold has multiple said outlets (Figure 2; the pathway/channel showing multiple outlet-220), and the multiple outlets are arranged on the outer surface of the mold at spaced intervals, such 15that the gas flows out of the mold by diffusion ([0018]).
24.	Claim(s) 4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20190351598) in view of DE WERGIFOSSE et. al. (US 20080209914).
25.	Regarding Claim 4, Huang discloses the intake device/vortex injects the gas into the inlet of the at least one gas channel of 20the mold and the gas flows out of the mold via the at least one outlet of the at least one gas channel of the mold ([0017]-[0018]). Huang didn’t explicitly disclose that gas flows out of the mold to heat and activate the workpiece. However, in the same filed of endeavor pertaining to the art, DE WEIRGIFOSSE discloses the use of a vortex tube device for producing hot air to the structure (Figure 2, [0023]).
26.	It would be obvious for one ordinary skilled in the art to combine the teachings of Hwang with the use of hot air output teaching of DE WEIRGIFOSSE as these are conventional features of a vortex tube.
27. 	Regarding Claim 7, Hwang discloses intake device/vortex has a body having an injection hole (Figure 1, hot air output-120); and a heating tube mounted to the body (Figure 1, vortex tube mounted on the body); 10Hwang discloses that Hwang discloses that the gas is injected into the inlet of the at least one gas channel of the mold after being injected into the body via the injection hole ([0015]) , which is the cold air output-110 connected with the inlet -210 of the mold structure ([0015]), but did not disclose that hot air output port -120 is connected to the inlet-210 being  so that the mold being heated by the heating tube sequentially. However, in the same filed of endeavor pertaining to the art, DE WEIRGIFOSSE discloses the use of a vortex tube device for producing hot air to the structure (Figure 2, [0023]).
28.	It would be obvious for one ordinary skilled in the art to combine the teachings of Hwang with the use of hot air output teaching of DE WEIRGIFOSSE as these are conventional features of a vortex tube.
29.  	Claim(s) 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20190351598) and Baudou (US 3541646) as applied above in Claim 2, in view of DE WERGIFOSSE et. al. (US 20080209914).
30. 	Regarding Claim 5, Huang discloses the intake device/vortex injects the gas into the inlet of the at least one gas channel of 20the mold and the gas flows out of the mold via the at least one outlet of the at least one gas channel of the mold ([0017]-[0018]). Huang didn’t explicitly disclose that gas flows out of the mold to heat and activate the workpiece. However, in the same filed of endeavor pertaining to the art, DE WEIRGIFOSSE discloses the use of a vortex tube device for producing hot air to the structure (Figure 2, [0023]).

32.	Regarding Claim 8, Huang discloses the intake device/vortex injects the gas into the inlet of the at least one gas channel of 20the mold and the gas flows out of the mold via the at least one outlet of the at least one gas channel of the mold ([0017]-[0018]). Huang didn’t explicitly disclose that gas flows out of the mold to heat and activate the workpiece. However, in the same filed of endeavor pertaining to the art, DE WEIRGIFOSSE discloses the use of a vortex tube device for producing hot air to the structure (Figure 2, [0023]).
33.	It would be obvious for one ordinary skilled in the art to combine the teachings of Hwang with the use of hot air output teaching of DE WEIRGIFOSSE as these are conventional features of a vortex tube.
34.	Claim(s) 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20190351598) and as applied above Harwood (US 5331751) in Claim 3, in view of DE WERGIFOSSE et. al. (US 20080209914).
35.	Regarding Claim 6, Huang discloses the intake device/vortex injects the gas into the inlet of the at least one gas channel of 20the mold and the gas flows out of the mold via the at least one outlet of the at least one gas channel of the mold ([0017]-[0018]). Huang didn’t explicitly disclose that gas flows out of the mold to heat and activate the workpiece. However, in the same filed of endeavor pertaining to the art, DE WEIRGIFOSSE discloses the use of a vortex tube device for producing hot air to the structure (Figure 2, [0023]).

37.	Regarding Claim 9, Huang discloses the intake device/vortex injects the gas into the inlet of the at least one gas channel of 20the mold and the gas flows out of the mold via the at least one outlet of the at least one gas channel of the mold ([0017]- [0018]). Huang didn’t explicitly disclose that gas flows out of the mold to heat and activate the workpiece. However, in the same filed of endeavor pertaining to the art, DE WEIRGIFOSSE discloses the use of a vortex tube device for producing hot air to the structure (Figure 2, [0023]).
38.	It would be obvious for one ordinary skilled in the art to combine the teachings of Hwang with the use of hot air output teaching of DE WEIRGIFOSSE as these are conventional features of a vortex tube.
 39.	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20190351598) in view of Hutchinson et. al. (US 20060051451)
40.	Regarding Claim 19, Hwang discloses the gas channel/passageway with multiple inlets and outlets in a mold but did not disclose the at least one gas channel of the mold has a main section communicating with the inlet. In the same field of endeavor pertaining to the art, Hutchinson discloses gas channel of the mold has a main section communicating with the inlet multiple separation sections (Figure 10,11, [0236], main section-134, multiple sections-216 ), each one of the multiple separation sections communicating with the main section and having 5an inner diameter smaller than an inner diameter of the main section (Figure 10); and multiple said outlets arranged on (Figure10).
41. 	It would be obvious for one ordinary skilled in the art to modify the teachings of Huang with that of the teaching of main gas channel communication with multiple sections for controlling mold temperatures efficiently (abstract, Hutchinson).
42.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20190351598) and Baudou (US 3541646) as applied in Claim 2 above, in view of Hutchinson et. al. (US 20060051451).
43.	Regarding Claim 20, Hwang/Baudou combination as applied to claim 2, disclose the gas channel/passageway with multiple inlets and outlets in a mold but did not disclose the at least one gas channel of the mold has a main section communicating with the inlet. In the same field of endeavor pertaining to the art, Hutchinson discloses gas channel of the mold has a main section communicating with the inlet multiple separation sections (Figure 10,11, [0236], main section-134, multiple sections-216 ), each one of the multiple separation sections communicating with the main section and having 5an inner diameter smaller than an inner diameter of the main section (Figure 10); and multiple said outlets arranged on the outer surface of the mold at spaced intervals, and each one of the multiple outlets communicating with a respective one of the multiple separation sections (Figure10).
44. 	It would be obvious for one ordinary skilled in the art to modify the teachings of Huang with that of the teaching of main gas channel communication with multiple sections for controlling mold temperatures efficiently (abstract, Hutchinson).

Conclusion
45.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)2728019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741